IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT




                                       No. 00-31353
                                     Summary Calendar



RICHARD MCKEATHEN,

                                                            Plaintiff-Appellant,
                                             versus
RICHARD L. STALDER; ET AL.,
                                                            Defendants,

WILLIAM MIKE GILLIAM, Warden; MIKE PHILLIPS;
AMANDA MOORE; MARCELL MILLS,
                                                            Defendants-Appellees.



                   _________________________________________

                      Appeal from the United States District Court
                         for the Western District of Louisiana
                                USDC No. 95-CV-1297
                   _________________________________________
                                    June 21, 2001

Before POLITZ, DAVIS, and BENAVIDES, Circuit Judges.

PER CURIAM:*



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      Richard McKeathen appeals the district court's order denying his post-
judgment motion for leave to file a third supplemental and amending complaint

which restates his claim for damages under the Americans with Disabilities Act.

McKeathen did not ask the trial court to vacate the judgment under Fed. R. Civ. P.
59 or 60. Nor has he made any effort to show that he could not have raised the

allegations in his proposed supplemental and amended complaint prior to the district

court's merits ruling.1 Our review of the record persuades that McKeathen has not

shown that the district court abused its discretion in this matter.2
      The order appealed is AFFIRMED.




      1
       Vielma v. Eureka Co., 218 F.3d 458 (5th Cir. 2000).
      2
       Briddle v. Scott, 63 F.3d 364 (5th Cir. 1995).
                                               2